FINAL REPORT1

                      AMENDMENT OF RULE OF EVIDENCE 611

       On September 18, 2014, effective immediately, upon recommendation of the
Committee on Rules of Evidence, the Court amended Pennsylvania Rule of Evidence
611 to insert language inadvertently removed during the restyling of the rules.

       By Order of January 17, 2013, the Court approved amendment of the entire body
of rules to incorporate stylistic revisions similar to those made to the Federal Rules of
Evidence. The purpose of that amendment was to improve the readability of the rules
and maintain its parallelism with the federal rules, while preserving any differences
between the Pennsylvania and the federal rules. The changes were not intended to be
substantive.

        It came to the Committee’s attention that the restyling of Pa.R.E. 611(c) resulted
in the inadvertent omission of the following rule text: “a witness so examined should
usually be interrogated by all other parties as to whom the witness is not hostile or
adverse as if under redirect examination.” The absence of such language may have
suggested an unintended substantive amendment to the rule.

     Accordingly, the Committee recommended the insertion of the previously
removed rule text, together with corresponding language in the Comment.




1
    The Committee’s Final Report should not be confused with the official Committee
Comments to the rules. Also note that the Supreme Court does not adopt the
Committee’s Comments or the contents of the Committee’s explanatory Final Reports.